internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-102179-02 date date taxpayer company x account account dear this is in response to your representatives’ letter dated date requesting rulings concerning annuity_contracts issued by taxpayer additional information was submitted in letters dated date and date facts taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code and is taxable under sec_801 taxpayer intends to issue annuity_contracts contracts to certain tax-exempt organizations such as universities and private_foundations taxpayer has established pursuant to state law a number of separate_accounts including account sec_1 and the separate_accounts that fund the contracts gains or losses realized or unrealized on assets held by a separate_account will be credited or charged without regard to any other income gains or losses of taxpayer taxpayer is not a trustee as to the amounts included in the separate_accounts under no circumstances will deposits income gains or losses to a separate_account be credited or charged to taxpayer's general account additionally no amounts will be transferred from taxpayer's general account to a separate_account the assets of account are invested solely in real_estate and the assets of account are invested in money market funds investments in the separate_accounts are available only through ownership of an annuity_contract issued by taxpayer the general_public cann0ot invest directly in a separate_account taxpayer represents that the separate_accounts will be adequately diversified within the meaning of sec_817 and the regulations thereunder taxpayer has the right in its sole discretion based on investment advice received from company x to invest and reinvest amounts allocated to the separate_accounts a contract owner cannot select or identify particular investments to be made and a contract owner has no right to have the investment objective of the separate_accounts changed a contract owner has no right or opportunity to influence determine specify or otherwise control the decision to buy sell retain or manage any specific investment group of investments or the account in general there is no prearrangement plan contract or agreement between a contract owner and taxpayer or company x regarding the investments in the separate_accounts at any time prior to the death or change_of the primary_annuitant a contract owner may direct taxpayer to provide a lump-sum payment or payment of annuities with respect to the amounts held under the contract the purchase_price of each annuity will be determined from the annuity purchase rate schedule set forth in the contract for each annuity the total amount payable can be determined when annuity payments begin and amounts are payable in periodic installments at regular intervals over a period of more than one full year from the date that payments begin and the total amount payable is determinable directly or indirectly as of the date the payments begin under the contracts the amounts paid out reflect the investment return and market_value of the segregated accounts thus contract owners participate in the favorable and unfavorable market performance of the segregated accounts taxpayer will separately account for various income exclusion deduction asset reserve and other liability items properly attributable to the contracts the contracts provide for required distributions upon the death of the primary_annuitant in the event the primary_annuitant dies before the date annuity payments are due to begin all amounts will be liquidated and distributed within five years following the primary annuitant's death in the event the primary_annuitant dies on or after the date the payments have begun but have not yet been completed distributions of the remaining amounts payable must be made at least as rapidly as the rate that was being used at the date of death law and analysis sec_817 provides special rules for variable_contracts with reserves based on segregated_asset accounts sec_817 provides that for the purposes of calculating inclusions in and deductions from a life_insurance company's income under sec_807 and b adjustments are made to the sum of the items described in sec_807 taken into account with respect to variable_contracts sec_807 lists the reserves allowed life_insurance_companies the adjustment rules of sec_817 provide that as of the close of the taxable_year the reserves for variable_contracts are adjusted by subtracting therefrom an amount equal to the sum of the amounts added from time to time for the taxable_year to the reserves separately accounted for in accordance with sec_817 by reason of appreciation in value of assets whether or not the assets have been disposed of it further provides that the reserves for variable_contracts shall be adjusted by adding thereto an amount equal to the sum of the amounts subtracted from time to time for the taxable_year from such reserves by reason of depreciation in value of assets whether or not the assets have been disposed of acting concomitantly with the reserve adjustment rules of sec_817 are the basis_adjustment rules of sec_817 they provide that in the case of variable_contracts the basis of each asset in a segregated_asset_account shall in addition to all other adjustments to basis be increased by the amount of any appreciation in value and decreased by the amount of any depreciation in value to the extent such appreciation and depreciation are from time to time reflected in the increases and decreases in reserves or other items referred to in sec_817 with respect to such contracts the effect of these rules is to prevent gains and losses resulting from appreciation or depreciation in the value of a segregated_asset account's assets occurring while the assets were in the account from being recognized on the assets' subsequent sale sec_817 of the code requires life_insurance_companies that issue variable_contracts to separately account for various income exclusion deduction asset reserve and other liability items properly attributable to such variable_contracts sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 and in the case of an annuity_contract the amounts paid in or the amounts paid out reflect the investment return and market_value of the segregated_asset_account sec_817 if a contract ceases to reflect current investment return and current market_value it will not be considered a variable_contract after such cessation sec_817 amounts received under the contract are allocated to a separate_account which is segregated from the taxpayer's general_asset_account pursuant to state law therefore the contracts meet the requirements set forth in sec_817 because the contracts are not life_insurance contracts they must provide for the payment of annuities see sec_817 as sec_817 does not define the phrase provides for the payment of annuities it is necessary to look to sec_1 b and of the income_tax regulations which relate to the amounts received under an annuity_contract as amounts received as an annuity sec_1_72-2 provides that amounts are considered to be amounts received as an annuity only if they are received on or after the annuity_starting_date as that term is defined in sec_1_72-4 they are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and with an exception not here relevant the total amount payable is determinable as of the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both see also sec_72 interest payments received under an agreement to pay interest on any amount will be included in gross_income and thus will not be subject_to the exclusion_ratio applicable to amounts received as an annuity the facts as stated above indicate that the amounts under the contracts are not held under an agreement to pay interest thereon and are payable in periodic installments at regular intervals over a period of more than one full year from the date that payments begin and that the total amount payable is determinable directly or indirectly as of the date the payments begin therefore the contracts meet the requirement of sec_817 that it provide for the payment of annuities sec_72 provides that an annuity_contract that is held by a person who is not a natural_person will not be treated as an annuity_contract for purposes of subtitle a of the code other than for purposes of subchapter_l although the contracts are held by persons who are not natural persons the contracts are annuity_contracts for purposes of subchapter_l of the code which includes sec_817 see sec_72 in view of the contracts’ status as annuity_contracts under subchapter_l the tax treatment of a contract-holder under sec_72 does not preclude the contract from satisfying the requirements of sec_817 for purposes of determining taxpayer's income in order to be a variable_contract a contract must also satisfy the requirements of sec_817 in the case of an annuity_contract including a contract described in sec_72 u sec_817 requires that amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account under the contracts the amounts paid out reflect the investment return and market_value of the segregated account accordingly based on the facts and representations set forth above the contracts satisfy the requirements of sec_817 - and are thus variable_contracts as that term is defined in sec_817 sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 and in the case of an annuity_contract the amounts paid in or the amounts paid out reflect the investment return and market_value of the segregated_asset_account sec_817 if a policy otherwise satisfies the definition of a variable_contract under sec_817 and the regulations thereunder that policy will be a variable_contract under sec_817 irrespective of whether a variable_contract funded by the same separate_accounts is issued to tax exempt_organizations thus we conclude that issuance of the contracts to tax-exempt organizations will not prevent other contracts funded by the separate_accounts from constituting variable_contracts under sec_817 if such other contracts otherwise satisfy the definition of variable_contracts under the internal_revenue_code and income_tax regulations sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends revrul_77_85 1977_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are includible in the gross_income of the purchasers in revrul_80_274 1980_2_cb_27 depositors in certain savings and loan associations could transfer cash existing passbook accounts or certificates of deposit to an insurance_company in exchange for annuity_contracts the insurance_company deducted expenses and premium taxes and then deposited the net amounts received into a separate_account at each contract holder's savings and loan association these amounts were then invested in the association's certificates of deposit for a term designated by the contract holder except for the ability to withdraw the deposit from a failing savings and loan the insurance_company could not dispose_of the deposit or convert the deposit into a different asset in the event of a withdrawal from a failing savings and loan association the insurance_company was required to deposit the withdrawn amounts in another federally insured savings and loan association when the certificate of deposit expired the insurance_company was required to reinvest the proceeds in a certificate of deposit for the same duration if the duration would not extend beyond the annuity_starting_date if reinvestment for the same duration would extend beyond the annuity_starting_date then the insurance_company was required to purchase a certificate of deposit with a duration not extending beyond the annuity_starting_date if no such certificate of deposit was available the insurance_company was required to reinvest the proceeds in a passbook savings account the ruling concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificate of deposit for federal_income_tax purposes revrul_81_225 1981_2_cb_12 describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the contract holder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the contract holder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract the ruling concludes that the contract holders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts retained the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that were not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments contract holders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the contract holders' ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the contract holders to be treated as the owners of the mutual_fund shares in 749_f2d_513 8th cir rev'g 578_fsupp_398 n d iowa the united_states court_of_appeals for the eighth circuit considered the issue of who owns the assets underlying a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds taxpayers could reallocate their investment among the funds at any time taxpayers also had the right upon seven days notice to make withdrawals or to surrender the contract or to apply the accumulated value under the contract to provide annuity payments the court_of_appeals held that the taxpayer not the insurance_company which issued the annuity_contract owned the mutual_fund shares for federal_income_tax purposes thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations under sec_817 relating to the minimum level of diversification applicable to the investments underlying variable_annuity and life_insurance contracts the preamble to the regulations stated the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub- accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fr the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rulemaking see fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations taxpayer owns the assets held in the separate_accounts because the contract owner does not have control_over the investments that fund the contract and because the investments in the separate_accounts are available only through ownership of an annuity_contract issued by taxpayer taxpayer alone with advice from company x has complete control to acquire and dispose_of a separate account’s investment_assets a contract owner cannot select a separate account’s particular investments and a contract owner has no right to have the investment objective of the separate_accounts changed there is no prearrangement plan contract or agreement between a contract owner and taxpayer or company x regarding the investments in the separate_accounts taxpayer does not act as a mere conduit through which a contract owner makes investments accordingly we conclude that taxpayer rather than the contract owner is the owner of assets held in the separate_accounts and income gain_or_loss with regard to those assets is includible in the computation of taxpayer’s life_insurance_company_taxable_income conclusions the contracts issued by taxpayer are variable_contracts within the meaning of sec_817 issuance of the contracts to tax-exempt organizations will not prevent other contracts funded by the separate_accounts from constituting variable_contracts under sec_817 if such other contracts otherwise satisfy the definition of variable_contracts under sec_817 and the regulations thereunder for federal_income_tax purposes taxpayer rather than contract owner is the owner of assets funding the separate_accounts no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code or regulations such as sec_72 or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
